Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 1 of 15 PageID #: 108




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     UNITED STATES,
                                                        MEMORANDUM & ORDER
                                                           18-CR-523 (NGG)
                  -against-
     PABLO ARTURO PINEDA,
                              Defendant.


           NICHOLAS G. GARAUFIS, United States District Judge.
           Defendant Pablo Arturo Pineda is charged with one count of ille-
           gal reentry in violation of 8 U.S.C. §§ 1326(a) and (b)(1). (See
           Indictment (Dkt. 1).) Section 1326(a) makes it a crime for a per-
           son who “has been denied admission, excluded, deported, or
           removed” from the United States to reenter the country. The in-
           dictment asserts that Mr. Pineda had “previously been deported
           and removed from the United States” (id. at 1), a claim predi-
           cated on an administrative order of removal. (See Final
           Administrative Removal Order (“Removal Order”) (Dkt. 13-10).)
           Before the court is Mr. Pineda’s motion to dismiss the indictment
           pursuant to Federal Rule of Criminal Procedure 12. (Mot. to Dis-
           miss Indictment ("Mot.") (Dkt. 13)).
           For the reasons stated below, Defendant’s motion is DENIED.

               BACKGROUND

               A. Facts
           Mr. Pineda was born in El Salvador on September 18, 1978 and
           is a citizen and national of El Salvador. He entered the United
           States via California in or around 1997, and applied for Tempo-
           rary Protected Status (“TPS”) on or about April 6, 2001. (See
           Appl. For Temporary Protected Status (“TPS Appl.”) (Dkt. 13-
           2).) He was approved for employment authorization on June 28,
           2001 and his TPS application was fully approved on June 10,




                                           1
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 2 of 15 PageID #: 109




           2004. (Id.) On September 20, 2005, Mr. Pineda was convicted in
           a Texas state court, after pleading guilty to the offense of Inde-
           cency to a Child Younger than 17 years in the second degree, a
           violation of Texas Penal Code § 21.11(a)(1). (See Tex. Criminal
           J. (Dkt. 13-3).) He was sentenced to four years in custody and
           fined $2,000. (Id.)
           On September 11, 2006, the Department of Homeland Security
           (“DHS”) prepared a record of deportable alien for Mr. Pineda
           based on his conviction. (See R. of Deportable Alien (Dkt. 13-4).)
           That same day, DHS interviewed Mr. Pineda, who provided a
           sworn affidavit in response to questioning. (See R. of Sworn
           Statement (Dkt. 13-5).) The sworn affidavit included a pre-
           printed questionnaire that was written in both English and Span-
           ish. (Id.) While it is unclear from the form which language was
           used in the interview, Mr. Pineda asserts that the interview was
           conducted “mostly in English, some in Spanish.” (See Aff. of
           Pablo Pineda (“Pineda Aff.”) (Dkt. 21-1) ¶ 7a.) Mr. Pineda indi-
           cated on the sworn statement (based on prompts in English and
           Spanish) that he understood his rights and that he was willing to
           waive those rights to speak with the DHS officer. (See R. of Sworn
           Statement.) He also indicated that he had a fear of prosecution
           or torture should he be removed from the United States. (Id.) The
           sworn statement contains a certification in both English and
           Spanish that “the answers attributed to me herein are true and
           correct to the best of my knowledge and belief and that this state-
           ment is a full, true, and correct record of my questioning by the
           above-named officer of the Immigration and Naturalization Ser-
           vice.” (Id.) Mr. Pineda signed the sworn statement before an INS
           Officer, who filled in his or her name (Id.)
           However, Mr. Pineda asserts that he was never given the sworn
           affidavit to read at the time he signed it, and that he was not
           given a copy after he signed it. (Pineda Aff. ¶ 7-e.) He asserts that
           because the September 11, 2006 interview was conducted mostly




                                            2
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 3 of 15 PageID #: 110




           in English, he “did not understand most of what” the officer said.
           (Id. ¶ 7-a.) According to Mr. Pineda, the officer told him that “if
           I didn’t sign the papers, I wouldn’t get good time,” and he an-
           swered the questions because he “thought it would help with
           parole.”(Id. ¶¶ 7-b, 7-d (“I signed the papers because I thought
           they would help me get out of prison.”).) Mr. Pineda claims that
           the officer did not tell him that the answers he gave could be used
           against him. (Id. ¶ 7-b.) Mr. Pineda further asserts that, other
           than signing the sworn affidavit at the direction of the officer, he
           did not fill out any other parts of the document. (Id.¶ 7-e.)
           Thereafter, immigration officials instituted expedited removal
           proceedings against Mr. Pineda pursuant to 8 U.S.C. § 1228,
           which provides for “[e]xpedited removal of aliens convicted of
           committing aggravated felonies.”1 On April 20, 2007, INS pre-
           pared a Form I-851, Notice of Intent to Issue a Final
           Administrative Order (“Form I-851”) for Mr. Pineda. (See Notice
           of Intent to Issue a Final Removal Order (Dkt. 13-8).) The Form
           I-851, written entirely in English, advised Mr. Pineda that he was
           subject to administrative removal proceedings based on the alle-
           gations that he was not a citizen of the United States and that he

           1
             “Generally, when an alien is charged with removability for having been
           convicted of an ‘aggravated felony,’ the INA requires that the alien be af-
           forded a hearing before an [Immigration Judge], where the alien may
           contest the factual or legal basis of his removability.” Etienne v. Lynch, 813
           F.3d 135, 138 (4th Cir. 2015) (citing 8 U.S.C. §§ 1229, 1229a; 8 C.F.R. §
           1240.10(c)). The right to a hearing before an Immigration Judge (“IJ”),
           however, only applies if the noncitizen who was convicted had been law-
           fully admitted to the United States for permanent residence. For
           noncitizens like Mr. Pineda, who have been convicted of an aggravated
           felony and have not been lawfully admitted to the United States for per-
           manent residence, the INA authorizes an expedited removal process,
           without a hearing, at which “a DHS officer, who need not be an attorney,
           presides” in place of an IJ. Id. at 139 (citing 8 C.F.R. § 238.1(a)). Nonciti-
           zens who are deportable but who have not been convicted of an
           aggravated felony are likewise afforded an opportunity to be heard before
           an IJ.




                                                 3
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 4 of 15 PageID #: 111




           had entered the United States without inspection. (Id.) Under the
           heading “Charge,” the Form explained that Mr. Pineda was de-
           portable because he had been “convicted of an aggravated
           felony,” and, based on 8 U.S.C. § 1228(b), was subject to removal
           without a hearing before an Immigration Judge (“IJ”). (Id.) The
           Form I-851 did not provide any more specifics about the aggra-
           vated felony conviction; in fact, although it explained that an
           aggravated felony is defined by the INA, it left blank the relevant
           statutory section. (Id. (“[Y]ou have been convicted of an aggra-
           vated felony as defined in section 101(a)(43)( ) of the Act, 8
           U.S.C. 1101(a)(43)( ).”).
           The Form I-851 further advised Mr. Pineda of his rights and re-
           sponsibilities, including, inter alia: he could be represented by
           counsel; he had to respond to the charges within 10 calendar
           days of the service of the Notice but could request an extension
           of time to respond; he could rebut the charges, request an oppor-
           tunity to review the government’s evidence, admit deportability,
           designate the country of removal, and, if he feared persecution
           or torture, request withholding of removal under statute or the
           Convention Against Torture. (Id.) He was also advised that he
           could petition for review of the order in the appropriate United
           States Court of Appeals within 30 days of the date of the final
           removal order. (Id.)
           On August 20, 2007, the Form I-851 was served on Mr. Pineda
           in person. (Id.) On the back of the Form I-851, the Certificate of
           Service states that an Immigration Enforcement Agent “ex-
           plained and/or served this Notice of Intent to the alien in the
           English/Spanish language” with “Spanish” circled. (Id.) Directly
           below, Mr. Pineda signed under a line stating: “I acknowledge
           that I have received this Notice of Intent to Issue a Final Admin-
           istrative Removal Order.” (Id.). Further down the document,
           there is a section captioned: “I Wish to Contest and/or to Request
           Withholding of Removal” that contains several check boxes. (Id.).




                                           4
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 5 of 15 PageID #: 112




           Mr. Pineda did not fill out this section; instead, he filled out a
           section further down the page captioned: “I Do Not Wish to Con-
           test and/or Request Withholding of Removal.” (Id.) In that
           section, Mr. Pineda selected a check box that read:
               I admit the allegations and charge in this Notice of Intent. I
               admit that I am deportable and acknowledge that I am not
               eligible for any form of relief from removal. I waive my right
               to rebut and contest the above charges. I do not wish to re-
               quest withholding or deferral of removal. I wish to be
               removed to [El Salvador].
           (Id.) Below that, Mr. Pineda selected a check box that stated: “I
           understand that I have the right to remain in the United States
           for 14 calendar days in order to apply for judicial review. I do not
           wish this opportunity. I waive this right.” (Id.)
           In his affidavit, Mr. Pineda denies that the Notice was translated
           into Spanish, denies that he was particularly notified of his rights
           and responsibilities as detailed on the first page of that docu-
           ment, denies that the Certificate of Service was translated into
           Spanish, and denies that he understood that he was giving up his
           right to contest or request withholding of removal. (See Pineda
           Aff. ¶¶ 8a-f.) Mr. Pineda further avers that he was told his re-
           moval would be automatic, that he was told he had no right to a
           hearing before a judge, and that he was told it was “his problem”
           that he feared returning to El Salvador. (Id.)
           On January 9, 2009, after the completion of Mr. Pineda’s Texas
           sentence, he was taken into immigration custody and provided
           with a Notice of Custody Determination (“NCD”). (See Notice of
           Custody Determination (Dkt. 13-9).) The NCD advised Mr.
           Pineda that he was being detained by INS. He signed the NCD,
           acknowledging receipt and indicating that he was not seeking a
           redetermination of the custody decision by an IJ. (Id.) In his affi-
           davit, Mr. Pineda asserts that the NCD was not translated into
           Spanish for him and claims that he signed it without knowing its




                                            5
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 6 of 15 PageID #: 113




           meaning, and did not fill out any other portion of the document.
           (See Pineda Aff. ¶ 9.) On January 30, 2009, Mr. Pineda was de-
           ported. (See Mem. in Supp. of Mot. (“Mem.”) (Dkt. 13-1) at 6.)
           Sometime prior to June 21, 2018, Mr. Pineda reentered the
           United States illegally. (See Gov’t Mem. in Opp. of Mot. (“Gov’t
           Opp.”) (Dkt. 24) at 8.) On June 21, 2018, Mr. Pineda was ar-
           rested in New York, and on September 25, 2019, pleaded guilty
           to Course of Sexual Conduct Against a Child in the 2nd Degree:
           Two or More Acts against a Child under the Age of 11, in viola-
           tion of New York Penal Law § 130.80(1)(A). (Id.) He was
           sentenced to a term of four years of imprisonment and five years
           of post-release supervision. (Id.) Mr. Pineda also pleaded guilty
           to Sex Offender Registry Violation in violation of New York Cor-
           rections Law § 168-f, for which he was sentenced to one year of
           imprisonment. (Id. at 9.) His conditional release date for his New
           York State convictions is November 20, 2021, and his maximum
           expiration date is June 18, 2022. (Id.)
               B. Procedural History
           On September 27, 2018, Mr. Pineda was charged in an indict-
           ment with illegal entry, in violation of 8 U.S.C. §§ 1326(a) and
           (b)(1). (Indictment.) On March 13, 2020, Mr. Pineda filed the
           present motion to dismiss the Indictment pursuant to Federal
           Rule of Criminal Procedure 12. (See Mot.; Mem.) The govern-
           ment opposed Mr. Pineda’s motion on May 1, 2020 (Gov’t Opp.),
           and Mr. Pineda replied on May 29, 2020, (Def. Reply (“Reply”)
           (Dkt. 20)).

               LEGAL STANDARD

           “A charge in an indictment is insufficient and must be dismissed
           when it does not describe conduct that is a violation of the crim-
           inal statute charged.” United States v. Benitez-Dominguez, 440 F.




                                           6
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 7 of 15 PageID #: 114




           Supp. 3d 202, 205 (E.D.N.Y. 2020).2 “Rule 12 authorizes defend-
           ants to challenge the lawfulness of a prosecution on purely legal,
           as opposed to factual, grounds.” Id. “A defendant charged with
           illegal reentry in violation of 8 U.S.C. § 1326 has a right to chal-
           lenge the removal order upon which the charge is predicated.”
           Id.

               DISCUSSION

           Mr. Pineda seeks to dismiss the indictment based on a collateral
           attack on the underlying deportation order. Section 1326(a)
           makes it illegal for a deportee to reenter or be found in the United
           States. 8 U.S.C. § 1326(a). However, “[a] defendant charged
           with illegal reentry may collaterally attack the deportation order
           upon which the illegal reentry charge is based.” United States v.
           Brown, 354 F. Supp. 3d 362, 368 (S.D.N.Y. 2018). In order to do
           so, a defendant must demonstrate: (1) that he has exhausted any
           administrative remedies available to seek relief against the order;
           (2) that the deportation proceedings at which the order was is-
           sued improperly deprived the alien of the opportunity for judicial
           review; and (3) that the entry of the order was fundamentally
           unfair. 8 U.S.C. § 1326(d). These requirements are conjunctive;
           a defendant must establish all three. See United States v. Fernan-
           dez-Antonia, 278 F.3d 150, 157 (2d Cir. 2002).
           Mr. Pineda has shown that he need not satisfy the administrative
           exhaustion requirement and that he was deprived of the oppor-
           tunity for judicial review. However, he has not shown that the
           entry of the deportation order was fundamentally unfair because,
           although his removal proceeding suffered from a fundamental
           procedural error, he cannot demonstrate that he suffered preju-
           dice as a result.


           2
             When quoting cases, and unless otherwise noted, all citations and quota-
           tion marks are omitted and all alterations are adopted.




                                               7
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 8 of 15 PageID #: 115




               A. Administrative Exhaustion
           The parties agree that Mr. Pineda did not seek administrative re-
           view of his deportation order, and thus did not exhaust his
           administrative remedies as required by § 1326(d)(1). The record
           reflects that Mr. Pineda signed the box “I Do Not Wish to Contest
           and/or to Request Withholding of Removal” on the Form I-851
           given to him by immigration officers. (Form I-851.) Mr. Pineda
           also checked the box stating “I understand that I have the right
           to remain in the United States for 14 calendar days in order to
           apply for judicial review. I do not wish this opportunity. I waive
           this right.” (Id.) However, the Second Circuit has held that the
           “failure to exhaust administrative remedies bars collateral review
           of a deportation proceeding under Section 1326(d)(1) only
           where an alien’s waiver of administrative review was knowing
           and intelligent.” United States v. Calderon, 391 F.3d 370, 374-75
           (2d Cir. 2004). “The finding of knowing and intelligent waiver is
           inevitably a fact-specific inquiry.” Ali v. Mukasey, 525 F.3d 171,
           174 (2d Cir. 2008). Mr. Pineda argues that he is excused from
           exhausting administrative remedies because Form I-851 did not
           provide him an opportunity to challenge the legal basis for his
           deportation, i.e. whether he had been convicted of an “aggra-
           vated felony” and was therefore subject to removal without a
           hearing before an IJ.3




           3
             Mr. Pineda also argues that he should be excused from his failure to ex-
           haust his administrative remedies because, inter alia, he was not provided
           with requisite information in his native language, Spanish; and the notice
           documents provided to him by immigration officials were not complete.
           (See Mem. at 9-10.) Because the court finds that Mr. Pineda is excused
           from failing to exhaust his administrative remedies because he was not
           given an opportunity to contest the legal basis for his deportation, it de-
           clines to address Mr. Pineda’s other arguments as to this prong of the
           analysis.




                                               8
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 9 of 15 PageID #: 116




           While the Second Circuit has not directly addressed whether the
           expedited removal process provides a noncitizen with the oppor-
           tunity to challenge the legal basis of his removal,4 the question
           has produced divergent results in Circuits around the country.
           Compare Etienne v. Lynch, 813 F.3d 135, 142 (4th Cir. 2015)
           (“Because the Notice of Intent, Form I–851, expressly prompts
           aliens to raise only factual challenges to removal, we hold that
           Etienne was not required to raise his legal challenge to removal
           in order to meet the exhaustion requirement . . . .”) and Valdiviez-
           Hernandez v. Holder, 739 F.3d 184, 187 (5th Cir. 2013) (same)
           with Malu v. U.S. Atty. Gen., 764 F.3d 1282, 1288 (11th Cir.
           2014) (Form I-851 provides noncitizen option to challenge both
           questions of law and fact).5
           The court finds the reasoning in Etienne persuasive. There, the
           Fourth Circuit considered whether it could review defendant’s
           expedited removal order under 8 U.S.C. § 1252(d)(1), which, as
           with § 1326(d), requires that a noncitizen “exhaust[] all admin-
           istrative remedies available” before the Court of Appeals has
           jurisdiction. Etienne, 813 F.3d at 138. The court analyzed the
           “standard Form I-851”—a nearly identical form to the one pro-
           vided to Mr. Pineda—and held that the form “expressly prompts
           aliens to raise only factual challenges to removal” but “offers no

           4
             In a footnote in Shunaula v. Holder, the Second Circuit declined to “de-
           cide [] whether a defendant charged with illegal reentry following
           expedited removal would ever be able to challenge collaterally his removal
           proceedings pursuant to . . . 8 U.S.C. § 1326(d).” 732 F.3d 143, 147 n.7
           (2d Cir. 2013).
           5
             The Circuit courts to address exhaustion of expedited removal proceed-
           ings analyzed the issue within the context of the INA’s general exhaustion
           provision, § 242(d)(1) (“A court may review a final order of removal only
           if—the alien has exhausted all administrative remedies available to the al-
           ien as of right . . . . “), and not within the context of 8 U.S.C. § 1325(d)(1)
           (“alien may not challenge the validity of the deportation order . . . unless
           the alien demonstrates that—(1) the alien exhausted any administrative
           remedies that may have been available to seek relief against the order.”).




                                                 9
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 10 of 15 PageID #: 117




           . . . opportunity to raise a legal challenge.” (Id. at 141-42.) Be-
           cause there was no way to raise such a challenge on the form
           provided to him, the court held that defendant “was not required
           to raise his legal challenge to removal in order to meet the ex-
           haustion requirement.” (Id. at 142.)
           While Etienne arose in the context of an expedited removal order
           under § 1252 and not a § 1326 prosecution, its reasoning applies
           with full force here. See United States v. Segura-Virgen, 390 F.
           Supp. 3d 681, 695 (E.D. Va. 2019) (applying Etienne exhaustion
           analysis in the § 1326 context); see also United States v. Cazares-
           Rodriguez, No. 17-cr-327 (GPC), 2017 WL 2212031 at *5 (S.D.
           Cal. May 19, 2017) (finding Etienne’s “reasoning applies with
           equal force in the context of the § 1326(d) requirements”). No-
           where on the Form I-851 was Mr. Pineda provided an
           opportunity to contest the legal conclusion that he had been con-
           victed of an aggravated felony.6 As such, even though Mr. Pineda
           selected the check box “I Do Not Wish to Contest and/or to Re-
           quest Withholding of Removal,” he was never “informed that by
           waiving his right to contest and appeal the deportation order, he
           was waiving the right to contest his status as an aggravated felon,
           a legal conclusion that formed the basis of his deportability, his
           placement in expedited removal proceedings, and his ineligibility
           for relief from removal.” Cazares-Rodriguez, 2017 WL 2212031,
           at *7. Accordingly, Mr. Pineda’s waiver was not knowing and in-
           telligent, and is excused.




           6
             Under the section of the Form I-851 titled “I contest my deportability be-
           cause:” the Form gives the following options with check boxes next to each:
           (1) “I am a citizen or national of the United States”; (2) I am a lawful
           permanent resident of the United States;” (3) “I was not convicted of the
           criminal offense described . . . above; and (4) I am attaching documents in
           support of my rebuttal and request for further review.” (Form I-851.)




                                               10
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 11 of 15 PageID #: 118




               B. Opportunity for Judicial Review
           Mr. Pineda has also shown that the removal proceedings “im-
           properly deprived [him] of the opportunity for judicial review.”
           8 U.S.C. § 1326(d)(2). Although this typically requires a showing
           that he could not have appealed to a federal court or obtained
           relief by way of habeas corpus, see United States v. Copeland, 376
           F.3d 61, 70 (2d Cir. 2004), this prong is satisfied because Mr.
           Pineda has shown that “his waiver of appeal is not knowing.”
           United States v. Gonzalez, No. 15-cr-21 (JMF), 2015 WL 3443942,
           at *12 (S.D.N.Y. May 29, 2015).
               C. Fundamental Unfairness of Entry Order
           Mr. Pineda must also demonstrate that his deportation order was
           fundamentally unfair. To do so, he “must show both a fundamen-
           tal procedural error and prejudice resulting from that error.”
           Fernandez-Antonia, 278 F.3d at 159. While Mr. Pineda has shown
           that there was a fundamental procedural error, he has not
           demonstrated that he was prejudiced by it.
                   1. Fundamental Procedural Error
           As discussed above, Mr. Pineda was subjected to expedited re-
           moval proceedings because immigration officials determined his
           conviction under Texas Penal Code §21.11(a)(1) constituted an
           “aggravated felony.” In an unpublished opinion in 2018, the
           Board of Immigration Appeals (“BIA”), applying the Supreme
           Court’s decision in Esquivel-Quintana v. Sessions, 137 S. Ct. 1562
           (2017), held that Texas Penal Code §21.11(a)(1) is not an ag-
           gravated felony. In re: Miguel Angel Peralta-Colin A.K.A. Hector
           Flores-Pedraza, No. AXXX XX2 648, 2018 WL 3007188 (B.I.A.
           Apr. 16, 2018). Mr. Pineda therefore argues that he suffered a
           fundamental procedural error because he was subjected to an ex-
           pedited removal proceeding based on an erroneous legal
           determination that he had been convicted of an aggravated fel-
           ony.




                                          11
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 12 of 15 PageID #: 119




           The Government does not appear to argue that, under current
           controlling authority, Mr. Pineda’s Texas conviction constitutes
           an aggravated felony. Instead, the Government argues that
           whether it constitutes an aggravated felony under current law is
           irrelevant; instead, it urges the court to adopt the Fourth Circuit’s
           approach in United States v. Lopez-Collazo, 824 F.3d 453 (4th Cir.
           2016), cert. denied sub nom. Lopez-Collazo v. United States, 137
           S. Ct. 628 (2018), which held that the court must evaluate
           whether the noncitizen’s offense conviction was an aggravated
           felony at the time of his or her removal proceedings. Under con-
           trolling authority at that time, the Government argues, Mr.
           Pineda’s Texas conviction qualified as an aggravated felony, and
           he therefore did not suffer a fundamental procedural error.
           While the Second Circuit has not answered this particular ques-
           tion, its relevant immigration decisions reflect a view that errors
           are to be assessed from the vantage point of present-day author-
           ity. In Brown, the court analyzed the Second Circuit’s decisions
           in United States v. Copeland, 376 F.3d 63 (2d Cir. 2004) and
           United States v. Calderon, 391 F.3d at 373, and held that, “Second
           Circuit law establishes that an IJ commits fundamental error
           when she advises a noncitizen that she is ineligible for discretion-
           ary relief based upon an erroneous BIA interpretation of the INA
           that has since been corrected.” Brown, 354 F. Supp. 3d at 370;
           see also United States v. Lopez, 445 F.3d 90, 100 (2d Cir. 2006)
           (deportee was “denied a realistic opportunity for judicial review”
           based on “the IJ and BIA’s affirmative misstatements” about the
           deportee’s eligibility to seek relief under § 212(c), even though
           the IJ’s determination only became “legally incorrect” years after
           the deportation proceeding due to a subsequent Supreme Court
           opinion). The court agrees with the holding of Brown: under the
           principle articulated in Copeland, Calderon, and Lopez, for the
           purposes of the fundamental unfairness prong in a collateral at-
           tack of removal under § 1326(d), the court must assess whether




                                            12
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 13 of 15 PageID #: 120




           errors in law occurred from the vantage point of current author-
           ity. See Brown, 354 F. Supp. 2d at 370-71 (rejecting the
           Government’s argument that the “[c]ourt must evaluate any al-
           leged procedural error based on the prevailing law at the time of
           [d]efendant’s hearing, because, inter alia, “a judicial construction
           of a statute is an authoritative statement of what the statute
           meant before as well as after the decision of the case giving rise
           to that construction”). There is no meaningful difference be-
           tween an IJ advising a deportee about the availability of relief
           based on a then-erroneous interpretation of the INA “that has
           since been corrected,” Brown, 354 F. Supp. 2d at 370, and immi-
           gration officials erroneously categorizing a deportee’s offense of
           conviction as an aggravated felony, and thus designating the de-
           portee for expedited removal. In either instance, Second Circuit
           precedent establishes that the court must determine whether or
           not such an error was made with the advantage of hindsight.
           Mr. Pineda argues, and the Government does not appear to the
           dispute, that his underlying Texas conviction does not constitute
           an aggravated felony under current authority. That view was af-
           firmed by the BIA in In re: Miguel Angel Peralta-Colin, 2018 WL
           3007188, at *2, which the court finds persuasive. Accordingly,
           because Mr. Pineda’s Texas conviction is not an aggravated fel-
           ony under current controlling authority, he has established that
           his removal proceeding suffered from a fundamental procedural
           error.

                    2. Prejudice
           Mr. Pineda’s motion falters, however, because he has failed to
           demonstrate that he suffered prejudice as a result of that proce-
           dural error. Mr. Pineda argues that had he been afforded a
           proceeding before an IJ, he would have had the right to ask for
           voluntary departure, and there is a reasonable probability that
           his request would have been granted. The court disagrees.




                                           13
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 14 of 15 PageID #: 121




           For a deportee to show prejudice on the theory that he was de-
           nied the opportunity to seek voluntary departure, “the noncitizen
           must demonstrate both a reasonable probability that he would
           have sought voluntary departure and that such relief would have
           been granted.” Brown, 354 F. Supp. 3d at 371. Even if the court
           assumes Mr. Pineda would have sought voluntary departure7, he
           nonetheless bears the burden to demonstrate an IJ would have
           granted such relief. IJs have broad discretion to grant voluntary
           departure. See Patino v. Holder, 520 F. App’x 18, 20 (2d Cir.
           2013) (citing In re Arguelles-Campos, 22 I. & N. Dec. 811, 819
           (BIA 1999)). The BIA has described the factors to be considered
           in connection with the review of such a request as follows:
               [M]any factors may be weighed in exercising discretion with
               voluntary departure applications, including the nature and
               underlying circumstances of the deportation ground at issue;
               additional violations of the immigration laws; the existence,
               seriousness, and recency of any criminal record; and other
               evidence of bad character or the undesirability of the appli-
               cant as a permanent resident. We further stated that
               discretion may be favorably exercised in the face of adverse
               factors where there are compensating elements such as long
               residence here, close family ties in the United States, or hu-
               manitarian needs.
           Id. at 817.
           Mr. Pineda has failed to demonstrate that there is a reasonable
           probability that an IJ analyzing these factors would have granted
           him a voluntary departure. Mr. Pineda argues that “his years in
           the community and his former temporary protected status”
           demonstrate that he had a reasonable probability of being


           7
             While Mr. Pineda notes he “would have had the right” to seek a voluntary
           departure (Reply at 6), he provides no other evidence, including in his af-
           fidavit, that he would have exercised that right.




                                              14
Case 1:18-cr-00523-NGG Document 27 Filed 10/08/20 Page 15 of 15 PageID #: 122




               granted voluntary departure (Reply at 6), but fails to provide
               support for such a conclusion. Further, Mr. Pineda does not ad-
               dress the seriousness of his underlying conviction, which
               involved sexual conduct with a minor under the age of 17, and
               would have strongly counseled against a grant of voluntary de-
               parture. Given his criminal record, Mr. Pineda would have
               “almost certainly been required to demonstrate the existence of
               unusual or outstanding countervailing equities” in order to be
               granted voluntary departure, see United States v. Copeland, 369
               F. Supp. 2d 275, 334 (E.D.N.Y. 2005), and he has presented no
               evidence to the court that he would have been successful in such
               an endeavor. Accordingly, he has failed to establish the prejudice
               prong of the fundamental unfairness inquiry.

                   CONCLUSION

               For the reasons stated above, Defendant’s (Dkt. 13) motion is
               DENIED.


      SO ORDERED.


      Dated:      Brooklyn, New York
                  October 8, 2020

                                                          _/s/ Nicholas G. Garaufis_
                                                          NICHOLAS G. GARAUFIS
                                                          United States District Judge




                                              15
